PER CURIAM. Charles E. Ellis, a state-salaried, part-time public defender for the Second Judicial District, was appointed by the trial court to represent appellant Andrew Ross, Jr., an indigent defendant, in this criminal case. Following a jury trial that concluded on August 24, 2000, Ross was convicted of capital murder and sentenced to life imprisonment without parole, and the circuit court sentenced him to ten years for violating the terms of his probation on a previous charge of theft by receiving. Notices of appeal from the judgments of conviction were timely filed and a record has been lodged with our clerk.  Mr. Ellis now asks this court to relieve him as counsel for Ross in this criminal appeal. As a state-salaried, part-time public defender for the Second Judicial District, Mr. Ellis is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also, Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Ellis’s motion to be relieved for good cause shown. Clay Buchanan will be substituted as attorney for appellant Andrew Ross, Jr., in this matter.